DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on January 23, 2019 are acceptable subject to correction of the informalities indicated below. In order to avoid abandonment of this application, correction is required in reply to the Office action. The correction will not be held in abeyance.
Figures 1A and 2A indicate item [114] is a movable object. Figure 1B indicates that item [114] is a human operator. It is required that the “same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts” (37 C.F.R. 1.84(p)(4)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 – 7, 17, 18, and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mangiat et al. (US 9131150 B1) (hereinafter Mangiat) in view of Steinberg et al. (US 20060203108 A1) (hereinafter Steinberg). Regarding the individual claims:
Regarding claim 1, Mangiat teaches
a method for adjusting image exposure, the method comprising: (Mangiat: claim 004; the method comprising: acquiring image data using a camera of a computing device configured according to an exposure duration;) 
while continuously tracking one or more targets (Mangiat: column 2, line 6; detect and/or track other objects corresponding to one or more different portions of the user or, in at least one embodiment, corresponding to a different subject altogether (e.g., an animal, a physical item of interest, etc.)) (Mangiat: figure 6A, shows tracking repeats) using an imaging device (Mangiat: column 2, line 34; equipped with front-facing cameras, with imaging sensor) 
mounted on a movable object: (Mangiat: column 2, line 34; a mobile computing device) 
determining, by the imaging device, a first representation of the target; (Mangiat: claim 004; detecting the representation of the object in the image data) 
capturing, by the imaging device (Mangiat: claim 004; acquiring image data using a camera of a computing device configured according to an exposure duration) 
a first image that includes the first representation of the target; (Mangiat: claim 004; detecting the representation of the object in the image data;) 
determining an exposure parameter for the imaging device using data in the first image that corresponds to the first representation of the target; (Mangiat: claim 004; detecting the representation of the object in the image data; determining a second average intensity value of the representation [where the first average value is of the full image]) (Mangiat : column 3, line 52; [mean intensity can be used to adjust exposure])
determining, by the imaging device, a second representation of the target; capturing, by the imaging device, a second image including the second representation of the target (Mangiat: claim 006; determining, after adjusting the adjusted exposure duration, that a third average intensity value of the representation is within a threshold amount to the second target intensity value [where determining a third average intensity level requires capturing an image]) 
adjusting the exposure parameter for the imaging device using data in the second image that corresponds to the second representation of the target. (Mangiat: claim 006; adjusting the adjusted exposure duration that a third average intensity value of the representation is within a threshold amount to the second target intensity value).
But, Mangiat does not teach user indication of a target. However, Steinberg teaches receiving a user indication of a target for imaging (Steinberg: ¶ 075; an indication of a face may be added within the image, each manually by a user, or semi-automatically or automatically). Before the time of the filing, it would have been obvious to a person of ordinary skill in the art to modify the UAV of Mangiat to enable user selection of a target based on the motivation to enable a user to correct an improperly selected or not-selected tracked target (Steinberg; ¶ 075).
Regarding claim 2, as indicated above, Mangiat and Steinberg teach the invention as detailed with respect to claim 1. Mangiat further teaches:
acquiring, by one or more sensors, (Mangiat: column 2, line 034; equipped with front-facing cameras, with imaging sensors) 
a measurement of a distance to the target; wherein the second representation of the target within the second image is determined using the measurement of the distance to the target (Mangiat: column 9, line 043; the subject technology may calculate the mean intensity value in an image without a face (e.g., from the other camera in the stereo pair) using a bounding box predicted by stereo geometry and the range of depths or distances where the face may appear at in the image).
Regarding claim 4, as detailed above, Mangiat and Steinberg teach the invention as detailed with respect to claim 1. Steinberg further teaches:
the data that corresponds to the second representation of the target in the second image comprises a plurality of light levels determined for distinct points of the second representation of the target; and adjusting the exposure parameter comprises: determining an average value based on the plurality of light levels; and adjusting the exposure parameter in accordance with the determined average value (Steinberg: ¶ 191; brightness adjustment of images [where a]n image may be partitioned into blocks and larger groups of blocks [and a]n average luminance block value may be determined, [a] difference may be determined between the maximum and minimum block values . . . A histogram of weighted counts of active sectors against average luminance sector values may also be plotted and the histogram shifted to using a pre-determined criteria so that the average luminance sector values of interest will fall within a destination 
Regarding claim 5, as detailed above, Mangiat and Steinberg teach the invention as detailed with respect to claim 1. However, Mangiat does not explicitly teach setting exposure using the areas outside of the identified tracked object, however, Steinberg does teach:
adjusting the exposure parameter comprises adjusting the exposure parameter using data that corresponds to at least one portion of the second image that is outside a region that corresponds to the second representation of the target. (Steinberg: ¶ 074; analysis of the image of the face may include a comparison of an overall exposure to an exposure around the identified face [tracked object] . . . exposure may be calculated based on a histogram)
Regarding claim 6, as detailed above, Mangiat and Steinberg teach the invention as detailed with respect to claim 5. However, Mangiat does not explicitly teach setting exposure using the areas inside the tracked object more highly, however, Steinberg does further teach:
adjusting the exposure parameter comprises weighting the data that corresponds to the second representation of the target in the second image more highly than the data that corresponds to the at least one portion of the second image that is outside the region that corresponds to the second representation of the target. (Steinberg: ¶ 154; Many cameras have a matrix type of exposure calculation where different regions receive different weights as to the contribution for the total exposure. In such cases, the camera can continue to implement the same exposure algorithm with the exception that now, regions with faces [tracked objects] in them will receive a larger weight in their importance towards such calculations.)
Regarding claim 7, as detailed above, Mangiat and Steinberg teach the invention as detailed with respect to claim 1. However, Mangiat does not explicitly teach user selection of the tracked object; but, Steinberg further teaches
receiving the user indication of the target for imaging comprises receiving input data indicating a region that corresponds to the target within a prior image captured by the imaging device. (Steinberg: ¶ 132; in addition to the automatic detection of 1130, the user can manually select, 1134 detected faces, using some interactive user interface mechanism, by utilizing, for example, a display on the device.)
Regarding, Claim 17, Mangiat teaches
an imaging device; and one or more processors coupled to the imaging device and configured for, while (Mangiat: column 2, line 34; a mobile computing device is equipped with front-facing cameras, with imaging sensors) 
continuously tracking one or more targets using the imaging device: (Mangiat: column 2, line 6; detect and/or track other objects corresponding to one or more different portions of the user or, in at least one embodiment, corresponding to a different subject altogether (e.g., an animal, a physical item of interest, etc.)) (Mangiat: figure 6A [shows object tracking repeats once completed, indicating continuous tracking]) 
determining, through the imaging device, a first representation of the target; (Mangiat: claim 004; detecting the representation of the object in the image data) 
capturing, through the imaging device, a first image that includes the first representation of the target; (Mangiat: claim 004; acquiring image data using a camera of a computing device configured according to an exposure duration) 
determining an exposure parameter for the imaging device using data in the first image that corresponds to the first representation of the target; (Mangiat: claim 004; detecting the representation of the object in the image data; determining a second average intensity value of the representation [where the first average value is of the full image]) (Mangiat : column 3, line 52; [mean intensity can be used to adjust exposure])
determining, through the imaging device, a second representation of the target; capturing, through the imaging device, a second image including the second representation of the target; and adjusting the exposure parameter for the imaging device using data in the second image that corresponds to the second representation of the target. (Mangiat: claim 006; determining, after adjusting the adjusted exposure duration, that a third average intensity value of the representation is within a threshold amount to the second target intensity value [where determining a third average intensity level requires capturing an image]) 
However, Mangiat does not explicitly teach a user indication of tracking target. Steinberg, though, does teach receiving a user indication of a target for imaging; (Steinberg: ¶ 037; User [120] may be holding or otherwise interacting with smartphone [140], which may be operative to communicate (e.g., wirelessly) with MCD [110], which may be operative to capture and process images/video/audio (e.g., media) associated with subject).
Regarding claim 18, as detailed above, Mangiat and Steinberg teach the invention as detailed with respect to claim 17. Mangiat further teaches:
acquiring, by one or more sensors, a measurement of a distance to the target; and the second representation of the target within the second image is determined using the measurement of the distance to the target. (Mangiat: column 9, line 43; the 
Regarding claim 20, as detailed above, Mangiat and Steinberg teach the invention as detailed with respect to claim 17. Steinberg further teaches:
the data that corresponds to the second representation of the target in the second image comprises a plurality of light levels determined for distinct points of the second representation of the target; and adjusting the exposure parameter comprises: determining an average value based on the plurality of light levels; and adjusting the exposure parameter in accordance with the determined average value (Steinberg: ¶ 191; brightness adjustment of images [where a]n image may be partitioned into blocks and larger groups of blocks [and a]n average luminance block value may be determined, [a] difference may be determined between the maximum and minimum block values . . . A histogram of weighted counts of active sectors against average luminance sector values may also be plotted and the histogram shifted to using a pre-determined criteria so that the average luminance sector values of interest will fall within a destination window . . . the presence or knowledge of a human facial region [tracked object] are used to determine and/or apply image enhancement).
Regarding claim 21, as detailed above, Mangiat and Steinberg teach the invention as detailed with respect to claim 17. Steinberg further teaches:
adjusting the exposure parameter using data that corresponds to at least one portion of the second image that is outside a region that corresponds to the second representation of the target, (Steinberg: ¶ 154; Many cameras have a matrix type of 
the data that corresponds to the second representation of the target in the second image being weighted more highly than the data that corresponds to the at least one portion of the second image that is outside the region that corresponds to the second representation of the target (Steinberg: ¶ 154; Many cameras have a matrix type of exposure calculation where different regions receive different weights as to the contribution for the total exposure. In such cases, the camera can continue to implement the same exposure algorithm with the exception that now, regions with faces [tracked objects] in them will receive a larger weight in their importance towards such calculations.)
Regarding claim 22, as detailed above, Mangiat and Steinberg teach the invention as detailed with respect to claim 17. Steinberg further teaches:
receiving the user indication of the target for imaging comprises receiving input data indicating a region that corresponds to the target within a prior image captured by the imaging device. (Steinberg: ¶ 132; in addition to the automatic detection of 1130, the user can manually select, 1134 detected faces, using some interactive user interface mechanism, by utilizing, for example, a display on the device.)
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mangiat in view of Steinberg in further view of Johansson et al. (US 20160309067 A1) (hereinafter Johansson)
Regarding claim 3, as detailed above, Mangiat and Steinberg teach the invention as detailed with respect to claim 1. However, neither Mangiat or Steinberg explicitly teach using movement data from a tracked object to improve exposure; however Johansson, teaches:
determining target movement data in accordance with the first representation of the target within the first image and the second representation of the target within the second image (Johansson: ¶ 023; Such image data may be analyzed by the processor of the camera in order extract . . .  possible targets to focus on, distance to targets, movement of targets.),
adjusting the exposure parameter for the imaging device comprising adjusting the exposure parameter for the imaging device using the determined target movement data (Johansson: ¶ 036; a processor of the camera analyzes such image data in order to extract at least one of the one or more features from the image data [such that a unit] may be continuously altered in order to adapting the light cone . . . to achieve good illumination of a moving target [606] [and when in] a bracketing mode or burst mode); Before the time of filing, it would have been obvious to one of obvious skill in the art to modify the teachings of Mangiat as modified by Steinberg with the teachings of Johansson based on a motivation to optimize the instant invention’s ability to separate the image data into a background part and a foreground part in which a tracked object exists (Johansson: ¶ 037).
Mangiat, Steinberg and Johansson do not explicitly teach adjusting the exposure parameter for the imaging device again using the determined target movement data. However, to the extent the method of Claim 3 is attempting to claim performing adjusting an exposure based upon movement in the tracked object a second time, before the time of the filing, it would be obvious to a person of ordinary skill in the art St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.).
Regarding claim 19, as detailed above, Mangiat and Steinberg teach the invention as detailed with respect to claim 17, but do not teach considering movement in adjusting exposure. However, Johansson teaches:
determining target movement data in accordance with the first representation of the target within the first image and the second representation of the target within the second image (Johansson: ¶ 023; Such image data may be analyzed by the processor of the camera in order extract . . .  possible targets to focus on, distance to targets, movement of targets.);
adjusting the exposure parameter for the imaging device using the determined target movement data (Johansson: ¶ 036; a processor of the camera analyzes such image data in order to extract at least one of the one or more features from the image data [such that a unit] may be continuously altered in order to adapting the light cone . . . to achieve good illumination of a moving target [606] [and when in] a bracketing mode or burst mode); and
adjusting the exposure parameter for the imaging device again using the determined target movement data. At the time of the filing it would be obvious to a person of ordinary skill in the art to modify the invention as taught by Mangiat as modified by Steinberg and as further modified by Johansson to repeat the movement tracking and exposure change operations as it has been held that mere duplication of St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mangiat in view of Steinberg in further view of Takayama et al. (US 9817396 B1) (hereinafter Takayama).
Regarding claim 8, as detailed above, Mangiat and Steinberg teach the invention as detailed with respect to claim 1. However, Mangiat does not explicitly teach a remote device indicating the object being tracked; however Takayama teaches:
transmitting, to a remote device, an indication of a region that corresponds to the target (Takayama: column 4, line 048; [UAV] camera can capture an aerial view of the area [while] the remote terminal may display the aerial view with an overlaid cross-hair or ring or other visual indication of a default delivery location, which may be based on the initially provided nominal target location or based on automatic image analysis of the aerial view and recognition of certain features). Before the time of filing, it would have been obvious to one of obvious skill in the art to modify the teachings of Mangiat as modified by Steinberg with the teachings of Takayama based on a motivation to benefit from, input from experienced human operators in order to safely and effectively analyze and interpret the UAV's environment (Takayama: column 4, line 026).
Claims 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mangiat in view of Takayama.
Regarding claim 9, Mangiat teaches:
A mobile device (Mangiat: column 2, line 34; mobile computing device) comprising
the imaging device; and configured for (Mangiat: column 2, line 34; equipped with front-facing cameras, with imaging sensor),
while continuously tracking one or more targets using the imaging device  (Mangiat: column 2, line 6; detect and/or track other objects corresponding to one or more different portions of the user or, in at least one embodiment, corresponding to a different subject altogether (e.g., an animal, a physical item of interest, etc.)) (Mangiat: figure 6A [shows object tracking repeats once completed, indicating continuous tracking])
determining, through the imaging device, a first representation of the target; (Mangiat: claim 004; detecting the representation of the object in the image data) 
capturing, through the imaging device, a first image that includes the first representation of the target; (Mangiat: claim 004; acquiring image data using a camera of a computing device configured according to an exposure duration) 
determining an exposure parameter for the imaging device using data in the first image that corresponds to the first representation of the target; (Mangiat: claim 004; detecting the representation of the object in the image data; determining a second average intensity value of the representation [where the first average value is of the full image]) (Mangiat : column 3, line 52; [mean intensity can be used to adjust exposure])
determining, through the imaging device, a second representation of the target; capturing, through the imaging device, a second image including the second representation of the target; (Mangiat: claim 006; determining, after adjusting the adjusted exposure duration, that a third average intensity value of the representation is within a threshold amount to the second target intensity value [where determining a third average intensity level requires capturing an image]) 
and adjusting the exposure parameter for the imaging device using data in the second image that corresponds to the second representation of the target. (Mangiat: 
Mangiat, however, does not teach a UAV or target selection interface. But, Takayama teaches: an unmanned aerial vehicle (UAV) (Takayama: column 1, line 062; The UAV) , comprising:
a propulsion system; an imaging device; and one or more processors coupled to the propulsion system and (Takayama: column 1, line 062; an image capture system [and a] control system [which] can be configured to use output from a navigation module to autonomously navigate the UAV in a forward-flight mode to a target area) and
receiving a user indication of a target for imaging; (Takayama: column 2, line 045; prompting a user for an input indicative of a target location within the target area while displaying the image data. The method can also include receiving a user input indicative of the target location. The method can also include, in response to receiving the user input, sending an indication of the target location to the UAV such that the UAV responsively navigates, in hover mode, from a current location within the target area to the target location within the target area.) Before the time of filing, it would have been obvious to one of obvious skill in the art to modify the teachings of Mangiat as modified by Steinberg with the teachings of Takayama based on a motivation to benefit from, input from experienced human operators in order to safely and effectively analyze and interpret the UAV's environment (Takayama: column 4, line 026).
Regarding claim 10, as detailed above, Mangiat and Takayama teach the invention as detailed with respect to claim 9. Mangiat further teaches:
the one or more processors are further configured for acquiring, through one or more sensors, a measurement of a distance to the target; and (Mangiat: column 9, line 42; stereo cameras . . may calculate . . . the range of depths or distances where the face may appear) 
the second representation of the target within the second image is determined using the measurement of the distance to the target. (Mangiat: column. 9, line 33; image information may be obtained that includes . . . a series of still images [and] the subject technology may calculate the mean intensity value in an image without a face (e.g., from the other camera in the stereo pair) using a bounding box predicted by stereo geometry and the range of depths or distances where the face may appear at in the image.)
Regarding claim 16, as detailed above, Mangiat and Takayama teach the invention as detailed with respect to claim 9. However, Mangiat does not teach a remote device indicating the object being tracked; however Takayama further teaches:
transmitting, to a remote device, an indication of a region that corresponds to the target (Takayama: column 4, line 048; [UAV] camera can capture an aerial view of the area [while] the remote terminal may display the aerial view with an overlaid cross-hair or ring or other visual indication of a default delivery location, which may be based on the initially provided nominal target location or based on automatic image analysis of the aerial view and recognition of certain features)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mangiat in view of Takayama and in further view of Johansson.
Regarding claim 11, as detailed above, Mangiat and Takayama teach the invention as detailed with respect to claim 9. However, neither Mangiat or Takayama explicitly teach using movement data from a tracked object to inform exposure; however Johansson teaches:
determining target movement data in accordance with the first representation of the target within the first image and the second representation of the target within the second image; (Johansson: ¶ 023; Such image data may be analyzed by the processor of the camera in order extract . . .  possible targets to focus on, distance to targets, movement of targets.)
adjusting the exposure parameter for the imaging device using the determined target movement data (Johansson: ¶ 036; a processor of the camera analyzes such image data in order to extract at least one of the one or more features from the image data [such that a unit] may be continuously altered in order to adapting the light cone . . . to achieve good illumination of a moving target [606] [and when in] a bracketing mode or burst mode); and
adjusting the exposure parameter for the imaging device again using the determined target movement data. To the extent the method of claim 11 is attempting to claim performing adjusting an exposure based upon movement in the tracked object a second time, before the time of the filing, it would be obvious to a person of ordinary skill in the art to modify the invention as taught by Mangiat as modified by Takayama and as further modified by Johansson to repeat the movement tracking and exposure change operations as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co
Claims 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mangiat in view of Takayama and in further view of Steinberg.
Regarding claim 12, as detailed above, Mangiat and Takayama teach the invention as detailed with respect to claim 9. However Mangiat and Takayama do not explicitly teach adjustment with a plurality of light levels; but, Steinberg further teaches:
the data that corresponds to the second representation of the target in the second image comprises a plurality of light levels determined for distinct points of the second representation of the target; and adjusting the exposure parameter comprises: determining an average value based on the plurality of light levels; and adjusting the exposure parameter in accordance with the determined average value (Steinberg: ¶ 191; brightness adjustment of images [where a]n image may be partitioned into blocks and larger groups of blocks [and a]n average luminance block value may be determined, [a] difference may be determined between the maximum and minimum block values . . . A histogram of weighted counts of active sectors against average luminance sector values may also be plotted and the histogram shifted to using a pre-determined criteria so that the average luminance sector values of interest will fall within a destination window . . . the presence or knowledge of a human facial region [tracked object] are used to determine and/or apply image enhancement). Before the time of filing, it would have been obvious to one of obvious skill in the art to modify the teachings of Mangiat as modified by Takayama with the teachings of Steinberg based on a motivation to modify the UAV of Mangiat and Takayama to enable user selection of a target based on the motivation to enable a user to correct an improperly selected or not-selected tracked target (Steinberg; ¶ 075).
Regarding claim 13, as detailed above, Mangiat and Takayama teach the invention as detailed with respect to claim 9, but do not teach weighting exposure between the targeted and untargeted areas. However, Steinberg further teaches:
adjusting the exposure parameter using data that corresponds to at least one portion of the second image that is outside a region that corresponds to the second representation of the target (Steinberg: ¶ 154; Many cameras have a matrix type of exposure calculation where different regions receive different weights as to the contribution for the total exposure. In such cases, the camera can continue to implement the same exposure algorithm with the exception that now, regions with faces in them will receive a larger weight in their importance towards such calculations.)
Regarding claim 14, as detailed above, Mangiat, Takayama, and Steinberg teach the invention as detailed with respect to claim 9, but do not teach weighing the exposure of the target area more highly. However, Steinberg teaches:
adjusting the exposure parameter comprises weighting the data that corresponds to the second representation of the target in the second image more highly than the data that corresponds to the at least one portion of the second image that is outside the region that corresponds to the second representation of the target. (Steinberg: ¶ 154; Many cameras have a matrix type of exposure calculation where different regions receive different weights as to the contribution for the total exposure. In such cases, the camera can continue to implement the same exposure algorithm with the exception that now, regions with faces [tracked objects] in them will receive a larger weight in their importance towards such calculations.)
Regarding claim 15, as detailed above, Mangiat and Takayama teach the invention as detailed with respect to claim 9, but does not teach manual target selection. However, Steinberg further teaches:
receiving the user indication of the target for imaging comprises receiving input data indicating a region that corresponds to the target within a prior image captured by the imaging device. (Steinberg: ¶ 132; in addition to the automatic detection of 1130, the user can manually select, 1134 detected faces, using some interactive user interface mechanism, by utilizing, for example, a display on the device.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on M-F 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz, can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         




/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663